Citation Nr: 1143341	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection residuals of a back injury, and if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1953 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge at the RO in September 2011.  A transcript of his hearing has been associated with the record.


FINDINGS OF FACT

1.  In a February 1982 decision, the Board denied service connection for a back disorder.

2.  The evidence received since the February 1982 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current back disability is related to service.


CONCLUSIONS OF LAW

1.  The February 1982 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The Veteran's back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In light of the Board's reopening and granting of the Veteran's claim of entitlement to service connection, further discussion of VA's duties to notify and assist with respect to this issue is not required.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied service connection for osteoarthritis of the spine in a June 1980 rating decision.  It determined that although the Veteran had a bruised back in service, it apparently healed without residual disability.  It also determined that the current arthritis was not shown to be etiologically related to the bruised back in service.

At the time of the June 1980 rating decision, the record contained the Veteran's service treatment records.  They show that in January 1957 he was seen with a complaint of a bruise on his back, which he reported he had noticed approximately one year previously.  The provider indicated that it was believed to have been caused by a blow to the Veteran's back.  On separation examination in March 1957 the Veteran's spine was noted to be normal.  

The record also contained reports from Morton F. Plant Hospital showing that the Veteran was admitted for chest pain in May 1979.  During the course of treatment, the Veteran reported having suffered a herniated nucleus pulposus in 1961.

On VA examination in May 1980 the Veteran reported that he had a back condition.  He complained of recurrent pain in the low back and noted that he injured his back in service during an explosion.  He indicated that he had undergone chiropractic adjustments in the past.  He also related that he had traction in the 1960s.  Following examination, the diagnosis was osteoarthritis.  

Following the June 1980 rating decision, the Veteran submitted an August 1980 statement by G.J.C., D.O.  Dr. C. certified that the Veteran was examined and treated for lumbar pain on May 13, 1960.  He noted that it was his impression that the Veteran had previously injured his lumbar spine and possibly had a herniated lumbar disc.  Dr. C. indicated that the Veteran was sent for an orthopedic consultation.

In a June 1981 statement, the Veteran described his in-service back injury.  He indicated that there was an explosion on the USS Buck while he was aboard.  He stated that a 5-inch fun mount blew its barrel off and in the process, one seaman was killed.  The Veteran indicated that he was injured when he was thrown up against a wall.  He related that he sought treatment in approximately May 1957, and that he had seen several doctors since then.  

In its February 1982 decision, the Board concluded that service connection for a back disorder was not warranted.  It determined that any back injury which the Veteran may have sustained in service resolved without residual disability and that osteoarthritis was not manifested within one year of separation.  

Since the February 1982 Board decision, evidence added to the record includes statements and testimony by the Veteran.  He has described the in-service injury to his back and his symptoms since then.  

In November 2009 he submitted a lay statement by E.M.  She noted that the Veteran served aboard the USS Buck and were both injured during the explosion in 1956.  She noted that her husband had been badly injured in the accident.

A May 2010 report by a private orthopedist notes the Veteran's reported history.  He also noted the Veteran's report of symptoms since service.  He indicated that recent X-rays revealed severe osteophyte formation throughout the lumbar spine with multiple areas of spontaneous fusion throughout the lumbar region.  He opined that the back symptoms which began in service were most likely the direct result of that injury.  

A June 2010 letter from G.M.S., M.D. noted that the Veteran had been seen by a spine specialist.  He indicated that after careful review of the medical information, it was his opinion that the Veteran's chronic back pain was due to the injuries sustained in service.

At his September 2011 hearing, the Veteran described the incident in service and noted that he was treated by a corpsman.  He testified that he had favored his back since then, and that he had sought treatment in the years following service.  He indicated that he had attempted to obtain records but had been largely unsuccessful.  

Having carefully reviewed the record, the Board concludes that new and material evidence sufficient to reopen the claim has been submitted.  As noted, in February 1982 the Board concluded that there was no residual disability resulting from the in-service injury.  The evidence added to the record since the February 1982 decision includes that showing not only a current back disability, but opinions relating said disability to the in-service incident.  As such, the claim of entitlement to service connection for residuals of a back injury is reopened.  

The Board has also determined that service connection is warranted for the Veteran's current low back disability.  As noted, the Veteran's competent statements indicate an injury in service, and a lay statement by the spouse of a former service colleague corroborates the incident.  The record also contains the statement of a private physician who recalls treating the Veteran in May 1960, and that he referred the Veteran for an orthopedic consultation.  Finally, the record contains opinions from private providers who reviewed the Veteran's history and concluded that the current back disability is related to the in-service incident.  Accordingly, service connection for a low back disability is granted.


ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for residuals of a back disability is granted.

Entitlement to service connection for a low back disability is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


